Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding claim 10, line 4, “;” should correctly be “.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandyopadhyay et al. (9,319,004), hereinafter called BAND.
Regarding claims 1 and 18, BAND (Fig. 3A) discloses a circuit comprising: a first operational amplifier (37) including: a first non-inverting input port (+) configured to be coupled to a first input signal (VIN+); a first inverting input port (-) configured to be coupled to a first capacitor (31); a second operational amplifier (38) including: a second non-inverting input port (+) configured to be coupled to a second input signal (VIN-); a second inverting input port (-) configured to be coupled to a second capacitor (32); and variable resistors (43 and 44) can be read as one or more gain-setting resistors configured to be coupled between the first capacitor and the second capacitor.  
Regarding claim 4, wherein the first capacitor or the second capacitor of BAND are variable capacitors and thus they can be in the claimed ranges.
Regarding claim 5, wherein: the first operational amplifier (37) includes a first output port configured to direct a first output signal (VOUT+); and the second operational amplifier (38) further includes a second output port configured to direct a second output signal (VOUT-).  
Regarding claim 6, wherein: the input/output signal is channelized.

Claim(s) 1, 5, 6 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrera et al. (10,200,029), hereinafter called HERRERA.
Regarding claims 1 and 18, HERRERA (Fig. A) discloses a circuit comprising: a first operational amplifier (top opamp) including: a first non-inverting input port (+) configured to be coupled to a first input signal (VP); a first inverting input port (-) configured to be coupled to a first capacitor (CPAR); a second operational amplifier (bottom opamp) including: a second non-inverting input port (+) configured to be coupled to a second input signal (VN); a second inverting input port (-) configured to be coupled to a second capacitor (CPAR); and resistor (RG) can be read as one or more gain-setting resistors configured to be coupled between the first capacitor and the second capacitor.  
Regarding claim 5, wherein: the first operational amplifier includes a first output port configured to direct a first output signal (VMP); and the second operational amplifier further includes a second output port configured to direct a second output signal (VMN).  
Regarding claim 6, wherein: the input/output signal is channelized.

Claim(s) 8, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (20040008527).
Regarding claim 8, Honda (Fig. 7) discloses a circuit comprising: a first operational amplifier (U1A) including: a first non-inverting input port (+) configured to be coupled to a first input signal (L2), and a first inverting input port (-) configured to be coupled to a first capacitor (C3/C4) and a first gain-setting resistor (R3); 3Serial No.: 17/397,042Docket No.: 4392-015.NPa second operational amplifier (U1A) including: a second non-inverting input port (+) configured to be coupled to a second input signal (L1), and a second inverting input port (-) configured to be coupled to a second capacitor (C3/C4) and a second gain-setting resistor (R3); and a third operational amplifier (U1A) including a third non-inverting input port (+) configured to be coupled to a third input signal, and a third inverting input port (-) configured to be coupled to a third capacitor (C3/C4) and a third gain-setting resistor (R3).  
Regarding claim 11, wherein: the first input signal is a first channel signal (L2); the second input signal is a second channel signal (L1); and the third input signal is a third channel signal (L3).  


Claim(s) 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (8,937,509) hereinafter called XU.
Regarding claim 8, XU (Fig. 12) discloses a circuit comprising: block (1230) having a first operational amplifier (no label) including: a first non-inverting input port (+) configured to be coupled to a first input signal (1210), and a first inverting input port (-) configured to be coupled to a first capacitor (C2) and a first gain-setting resistor (R2); blocks (1232-1244) having similar configurations as block (1230), each receives separate channels (1212-1224) and having capacitor and resistor having connections similar as block (1230)3Serial No.: 17/397,042Docket No.: 4392-015.NP.
Regarding claim 11, wherein: the first input signal is a first channel signal (1210); the second input signal is a second channel signal (1212); and the third input signal is a third channel signal (1214).  
Regarding claim 12, further comprising: 4Serial No.: 17/397,042Docket No.: 4392-015.NPa first operational amplifier including a first output port configured to direct a first output signal (1050); and a second operational amplifier further including a second output port configured to direct a second output signal (1052); and a third operational amplifier further including a third output port configured to direct a third output signal (1054); wherein: the first output signal is channelized; the second output signal is channelized; and the third output signal is channelized.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BAND.
Regarding claim 3, BAND discloses claimed invention except the first input signal or the second input signal has a value from about 100 nanovolts to about 3 millivolts. However, voltage range of input signal for specific intended use of the invention is considered a matter a design engineering in the absence of any unexpected results, since BAND does not disclose the voltage range, it is assumed the input signal can be of any value.
Regarding claim 20, wherein desired source impedance of the input signal is considered a matter of design engineering for optimum circuit performance.

Claim(s) 10, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU.
Regarding claim 10, further comprising: a first block (10) discloses a first ground-coupled resistor coupled to the first inverting input port; a second block (32) discloses a second ground-coupled resistor coupled to the second inverting input port. It is obvious a third block also discloses a third resistor having a connection as claimed.
Regarding claim 15, XU does not disclose an output filter for each output port. However, it is well-known in the art that filter only enhances overall circuit performance, such as filter out noise as one of many known examples. Therefore, providing a filter at the output port of the amplifier would have been obvious to a person having ordinary skills in the art. 
Regarding claim 16, wherein: desired structure of the filter is also well-known, since filter has many known configurations.5Serial No.: 17/397,042.
	
Allowable Subject Matter
Claims 2, 7, 9, 13, 14, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, wherein the one or more gain-setting resistors is configured to amplify an alternating current (AC) component of the first input signal or the second input signal without amplifying a direct current (DC) component of the first input signal or the second input signal.  
Regarding claim 7, further comprising: an nth operational amplifier including: an nth non-inverting input port configured to be coupled to an nth input signal; an nth inverting input port configured to be coupled to an nth capacitor; and an nth group of gain-setting resistors configured to be coupled between the nth capacitor and one or more of the first capacitor or the second capacitor, wherein n is an integer greater than 2.  
Regarding claim 9, wherein: the first capacitor and the first gain-setting resistor are configured to amplify an alternating current (AC) component of the first input signal without amplifying a direct current (DC) component of the first input signal; the second capacitor and the second gain-setting resistor are configured to amplify an AC component of the second input signal without amplifying a DC component of the second input signal; the third capacitor and the third gain-setting resistor are configured to amplify an AC component of the third input signal without amplifying a DC component of the third input signal.  
Regarding claim 13, further comprising: a first feedback resistor coupled to the first output port; a second feedback resistor coupled to the second output port; and a third feedback resistor coupled to the third output port.  
Regarding claim 14, further comprising: a first feedback capacitor coupled to the first output port; a second feedback capacitor coupled to the second output port; and a third feedback capacitor coupled to the third output port.  
Regarding claim 17, wherein: the first gain-setting resistor is coupled to the second gain-setting resistor and the third gain-setting resistor; the second gain-setting resistor is coupled to the first gain-setting resistor and the third gain-setting resistor; and the third gain-setting resistor is coupled to the first gain-setting resistor and the second gain-setting resistor.  
Regarding claim 19, further comprising: amplifying the small AC component of the first input signal or the second input signal with the selected level of gain without substantially amplifying a direct current (DC) component of the first input signal or the second input signal.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843